218 F.2d 958
NOEL ESTASTE, Incorporated, and Thomas G. Roberts, Appellants,v.James R. RUSSELL, Shareholders' Agent of the CommercialNational Bank of Shreveport, Appellee.
No. 15028.
United States Court of Appeals, Fifth Circuit.
Feb. 18, 1955.Rehearing Denied April 6, 1955.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
Frederick J. Stewart, Shreveport, La., for appellants.
T. Haller Jackson, Jr., H. M. Holder, Shreveport, La., Tucker, Bronson & Martin, Shreveport, La., of counsel, for appellee.
Before HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.  114 F.Supp. 614.